DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-11, 13-18, 48 and 49 are pending and presented for examination. Claims 1-3, 13 and 14 were amended, claims 19-47 cancelled, and claims 48 and 49 newly added via the instant amendment dated 10 October 2022 which is acknowledged and entered. 

Response to Arguments
	Applicant’s remarks dated 10 October 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The objection to claims 1 and 2 are WITHDRAWN as the claims now recite aqueous dispersion and the reactant respectively.
	The rejection of claim 3 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment setting forth that the claim is limiting just the organic amines based on claim 1.

	The rejection of claims 1-3, 8, 9 and 15 under 35 U.S.C. 102(a)(1) over Jiao is WITHDRAWN over the instant amendment incorporating the subject matter of previous pending claim 12 which was amended into claim 1 and Jiao did not expressly state. As is the dependent rejection of claims 5-7 over the same under 35 U.S.C. 103 in further view of Liu as the base rejection was withdrawn.

	The rejection of claims 1-5 and 16-18 under 35 U.S.C. 102(a)(1) over Adhikari is WITHDRAWN over the instant amendment incorporating the subject matter of previous pending claim 12 which was amended into claim 1 and Jiao did not expressly state. As is the dependent rejection of claim 15 under 35 U.S.C. 103 over the same in further view of Yang. As is the dependent rejection of claims 6 and 7 over the same under 35 U.S.C. 103 in further view of Liu. 

	The rejection of claims 1, 2, 4, 5, 12, 14-16 and 18 under 35 U.S.C. 103 over Xioing in view of Adhikari is MAINTAINED an updated below to reflect the instant amendment.
	The traversal is initially that the Office has made a conclusionary statement (Remarks at 10), however Adhikari clearly states that crosslinking occurs when the organic amine is added which provides a rationale to combine the references (Adhikari at 5476 L col).
	The traversal continues stating that “high strength and extraordinary toughness, it is not clear why one would look to the methods for additional cross-linking, which appears unnecessary for the films of Xiong.” (Remarks at 11, emphasis added). While Xiong is concerned with forming a high strength GOH (which eventually becomes an rGOH), the interlinking is via pi-pi bonds, whereas Adhikari provides electrostatic/hydrogen bonding (Adhikari at 5477 R col, hydrogen bonds are known to be stronger than pi-pi interactions). Accordingly, it is not apparent that there would be no motivation to combine Xiong with Adhikari to arrive at a higher mechanical strength or other aspects brought by cross-linking.
	The traversal finishes stating that there is an unexpected result present in the instant claim, that of a “reversible GO hydrogel” (Remarks at 11). This does not appear to be persuasive, as the Instant Specification states at [0026] “it is believed that the graphene oxide gels produced by the methods described herein are formed from an electrostatic interaction of the graphene oxide surface with the ionic end of the ammonium or phosphonium salt”. Adhikari specifically states the formation of an electrostatic interaction is formed. As such, it does not appear that the result of “reversibility” of the GOH is actually unexpected as Adhikari imparts electrostatic interactions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 (owing to its dependency upon 2) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, the claim sets forth a selection for both the organic amine and the quaternary ammonium salt, however not all amine types listed are quaternary ammonium salts nor organic amines (QAS) so the metes and bounds of what the claim covers is indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103804828A to Dong et al. (hereinafter, “Dong at __”).
Regarding claims 1-3, Dong discloses a method for forming a graphene oxide gel (Dong at “Example 1”) comprising the steps of:
Providing an aqueous dispersion of graphene oxide which further comprises an inorganic acid (boric acid, Id.);
Adding a reactant selected of organic amines (chitosan, a primary/polymeric amine, Id.);
Stirred to form the GO hydrogel (Id.).

Claim Rejections - 35 USC § 103
Claims 1-5, 8 and 13-18 under 35 U.S.C. 103 as being unpatentable over Xiong in view of Adhikari.
Regarding claims 1-4, 12-14, Xiong discloses a method of a graphene oxide hydrogen (Xiong at 549 L col) comprising:
Providing an aqueous solution of graphene oxide having an acidic pH from addition of HCl (1.25 mL/30mL of GO, Id.); and
Stirring the mixture to form the GOH (Id.).
However, Xiong does not expressly state addition of an amine.
Adhikari in a method of forming a GOH discloses addition of polyamines (such as tris(aminoethyl)jamine, Adhikari at 5476 L col).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective
filing date of the instantly claimed invention to perform the method of Xiong in view of the polyamine addition of Adhikari. The teaching or suggested motivation in doing so crosslinking of GO (Id.).
With respect to claims 5 and 15, freeze-drying is performed (Xiong at 550 R col).
Concerning claim 8, Adhikari discloses that the tris(aminoethyl)amine is added at 0.2 mL at 3.6 mg/mL, graphene oxide is added at 0.8 mL at 9 mg/mL which results in mmol of 3.6/146.236=24.62 mmol per 7.2 g of graphene oxide which is 3.42 mmol of amine to gram of graphene oxide. 
Concerning claim 13, acid is added in Adhikari at 0.613 M and 0.2125 M in Xiong.
As to claims 16-18, chemical reduction is performed of the GOH to rGO aerogel (Xiong at
552 R col and 549 R col) and a temperature of 80 C can be utilized meeting thermal reduction.

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong and Adhikari as applied to claim 5 above, and in further view of Liu.
	Regarding claims 6 and 7, Xiong nor Adhikari expressly state how the OGH is isolated.
	Liu in a method of forming GOH discloses usage of centrifugation (applying to filter paper is also disclosed and this would also meet filtering as discussed in the Office Action dated 8 Apirl 2022; Liu at 50064 L col).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Xiong and Adhikari in view of the isolation technique of Liu. The teaching or suggested motivation in doing so being to determination of swelling (Id.).

Allowable Subject Matter
Claims 48 and 49 are allowed for reasons already of record.
Claims 9, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, Adhikari is the closest piece of prior art and it discloses 0.72 moles of tris(aminoethyl)amine is utilized, which is 720 mM.
Claim 10 and 11 are objected to for reasons already of record.

Conclusion
Claims 1-8 and 13-18 are rejected. Claims 9-11 are objected to. Claims 48 and 49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759